EXHIBIT 10.3

MERIX CORPORATION

4% Convertible Senior Subordinated Notes due 2013

Registration Rights Agreement

May 16, 2006

Thomas Weisel Partners LLC

One Montgomery Street, Suite 3700

San Francisco, California 94104

Ladies and Gentlemen:

Merix Corporation, an Oregon corporation (the “Company”), proposes to issue and
sell to Thomas Weisel Partners LLC (the “Initial Purchaser”) upon the terms set
forth in a purchase agreement dated as of May 10, 2006 (the “Purchase
Agreement”), $60,000,000 aggregate principal amount (plus up to an additional
$10,000,000 principal amount pursuant to an option granted to the Initial
Purchaser) of its 4% Convertible Senior Subordinated Notes due 2013 (the
“Securities”). The Securities will be convertible into shares of the Company’s
common stock, no par value per share (the “Common Stock”), at the conversion
price set forth in the Offering Circular dated May 11, 2006. The Securities will
be issued pursuant to an Indenture, dated as of May 16, 2006 (the “Indenture”),
among the Company and U.S. Bank National Association, as trustee (the
“Trustee”). As an inducement to the Initial Purchaser to enter into the Purchase
Agreement, the Company agrees with the Initial Purchaser, for the benefit of the
Holders (as hereinafter defined), as follows:

1. Definitions.

(a) Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Purchase Agreement. As used in this Agreement, the
following defined terms shall have the following meanings:

“Additional Interest” has the meaning assigned thereto in Section 7(b) hereof.

“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.



--------------------------------------------------------------------------------

“Agreement” means this Registration Rights Agreement, as the same may be amended
from time to time.

“Closing Date” means the Closing Date as defined in the Purchase Agreement.

“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Exchange Act or the Securities Act,
whichever is the relevant statute for the particular purpose.

“DTC” means The Depository Trust Company.

“Default Date” has the meaning assigned thereto in Section 7(b) hereof.

“Default Period” has the meaning assigned thereto in Section 7(b) hereof.

“Default Termination Date” has the meaning assigned thereto in Section 7(b)
hereof.

“Effective Date” has the meaning assigned thereto in Section 2(b)(i) hereof.

“Effective Time” means the time at which the Commission declares the Shelf
Registration Statement effective or at which the Shelf Registration Statement
otherwise becomes effective.

“Electing Holder” has the meaning assigned thereto in Section 3(a)(iii) hereof.

“Event of Default” has the meaning assigned thereto in Section 7(a) hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder” means any person that is the record owner of Registrable Securities
(and includes any person that has a beneficial interest in any Registrable
Security in book-entry form).

“Managing Underwriters” means the investment banker(s) or manager(s) that shall
administer an underwritten offering, if any, conducted pursuant to Section 6
hereof.

“NASD Rules” means the rules of the National Association of Securities Dealers,
Inc., as amended from time to time.

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Appendix A to the
Offering Circular.

“Offering Circular” means that certain Offering Circular dated May 11, 2006
relating to the issuance of the Securities.

The term “person” means an individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously

 

-2-



--------------------------------------------------------------------------------

omitted from a prospectus filed as part of an effective registration statement
in reliance upon Rule 430A under the Securities Act) included in the Shelf
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by the Shelf Registration Statement and by all other
amendments and supplements to such prospectus, including all material
incorporated by reference in such prospectus and all documents filed after the
date of such prospectus by the Company under the Exchange Act and incorporated
by reference therein.

“Registrable Securities” means all or any portion of the Securities issued from
time to time under the Indenture in registered form and the shares of Common
Stock issuable upon conversion, repurchase or redemption of such Securities;
provided, however, that a security ceases to be a Registrable Security when it
is no longer a Restricted Security.

“Registration Expenses” shall mean any and all expenses incident to the
Company’s performance of and compliance with this Agreement, including without
limitation: (i) all registration and filing fees and expenses (including,
without limitation, fees and expenses (x) with respect to filings to be made
pursuant to the NASD Rules and (y) incurred in connection with compliance with
state securities or blue sky laws (including reasonable fees and disbursements
of counsel for any underwriters or Holders in connection with blue sky
qualification of any of the Registrable Securities)); (ii) all expenses of any
persons in preparing or assisting in preparing, word processing, printing and
distributing the Shelf Registration Statement, the Prospectus, any amendments or
supplements thereto, any underwriting agreements, securities sales agreements
and other documents relating to the performance of and compliance with this
Agreement; (iii) all rating agency fees; (iv) all fees and disbursements
relating to the qualification of the Indenture under applicable securities laws;
(v) expenses of printing certificates for Registrable Securities in a form
eligible for deposit with DTC; (vi) the fees and disbursements of the Trustee
and its counsel; (vii) the fees and disbursements of counsel for the Company;
and (viii) the fees and disbursements of the independent public accountants of
the Company, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance.

“Registration Period” has the meaning assigned thereto in Section 2(b)(i)
hereof.

“Restricted Security” means any Security or share of Common Stock issuable upon
conversion thereof except any such Security or share of Common Stock that
(i) has been effectively registered under the Securities Act and sold in a
manner contemplated by the Shelf Registration Statement, (ii) has been
transferred in compliance with Rule 144 under the Securities Act (or any
successor provision thereto) or is transferable pursuant to paragraph (k) of
such Rule 144 (or any successor provision thereto), or (iii) has otherwise been
transferred and a new Security or share of Common Stock not subject to transfer
restrictions under the Securities Act has been delivered by or on behalf of the
Company in accordance with Section 3.5(3) of the Indenture.

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

“Securities Act” means the Securities Act of 1933, as amended.

 

-3-



--------------------------------------------------------------------------------

“Shelf Registration Statement” means a “shelf” registration statement filed
under the Securities Act providing for the registration of, and the sale on a
continuous or delayed basis by the Holders of, all of the Registrable Securities
pursuant to Rule 415 under the Securities Act and/or any similar rule that may
be adopted by the Commission, filed by the Company pursuant to the provisions of
Section 2 of this Agreement, including the Prospectus contained therein, any
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
as the same shall be amended from time to time.

The term “underwriter” means any underwriter of Registrable Securities in
connection with an offering thereof under the Shelf Registration Statement.

(b) Wherever there is a reference in this Agreement to a percentage of the
“principal amount” of Registrable Securities or to a percentage of Registrable
Securities, Common Stock shall be treated as representing the principal amount
of Securities that was surrendered for conversion or exchange in order to
receive such number of shares of Common Stock.

2. Shelf Registration.

(a) The Company shall, no later than 90 calendar days following the Closing
Date, file with the Commission a Shelf Registration Statement relating to the
offer and sale of the Registrable Securities by the Holders from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement and, thereafter, shall use its
reasonable efforts to cause such Shelf Registration Statement to be declared
effective under the Securities Act as soon as practicable and in any event no
later than 180 calendar days following the Closing Date; provided, however, that
no Holder shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement or to use the Prospectus forming a part thereof for
resales of Registrable Securities unless such Holder is an Electing Holder.

(b) The Company shall use its reasonable efforts:

(i) to keep the Shelf Registration Statement continuously effective in order to
permit the Prospectus forming a part thereof to be usable by Holders until the
earliest of: (A) the sale of all Registrable Securities covered by the Shelf
Registration Statement; (B) the expiration of the period referred to in
Rule 144(k) of the Securities Act, or any successor rule thereto, with respect
to all Registrable Securities (assuming for the purposes hereof that the Holders
are not Affiliates of the Company); and (C) two years from the date (the
“Effective Date”) such Shelf Registration Statement is declared effective (such
period being referred to herein as the “Registration Period”). The Company shall
be deemed not to have used its reasonable efforts to keep the Shelf Registration
Statement effective during the Registration Period if the Company voluntarily
takes any action that would result in Holders of Registrable

 

-4-



--------------------------------------------------------------------------------

Securities covered thereby not being able to offer and sell any of such
Registrable Securities during that period, unless such action is (1) required by
applicable law and the Company thereafter promptly complies with the
requirements of Section 3(j) below or (2) permitted pursuant to Section 2(c)
below;

(ii) after the Effective Time, promptly upon the request of any Holder that is
not then an Electing Holder, to take any action reasonably necessary to enable
such Holder to use the Prospectus forming a part thereof for resales of
Registrable Securities, including, without limitation, any action necessary to
identify such Holder as a selling securityholder in the Shelf Registration
Statement as contemplated by Section 3(a)(ii) hereof; provided, however, that
nothing in this subparagraph shall relieve such Holder of the obligation to
return a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(a)(ii) hereof; and

(iii) if at any time the Securities, pursuant to Article XII of the Indenture,
are convertible into securities other than Common Stock, to cause, or to cause
any successor under the Indenture to cause, such securities to be included in
the Shelf Registration Statement no later than the date on which the Securities
may then be convertible into such securities.

(c) The Company may suspend the use of the Prospectus for a period not to exceed
45 days in any 90-day period or an aggregate of 90 days in any 365-day period if
the Board of Directors of the Company shall have determined in good faith that
because of valid business reasons (not including avoidance of the Company’s
obligations hereunder), including the acquisition or divestiture of assets,
pending corporate developments and similar events, it is in the best interests
of the Company to suspend such use, and prior to suspending such use the Company
provides the Holders with written notice of such suspension, which notice need
not specify the nature of the event giving rise to such suspension.

3. Registration Procedures. In connection with the Shelf Registration Statement,
the following provisions shall apply:

(a) (i) Not less than 30 calendar days prior to the Effective Time, the Company
shall mail the Notice and Questionnaire to the Holders. No Holder shall be
entitled to be named as a selling securityholder in the Shelf Registration
Statement as of the Effective Time, and no Holder shall be entitled to use the
Prospectus for resales of Registrable Securities at any time, unless such Holder
has returned a completed and signed Notice and Questionnaire to the Company by
the deadline for response set forth therein; provided, however, Holders shall
have at least 28 calendar days from the date on which the Notice and
Questionnaire is first mailed to such Holders to return a completed and signed
Notice and Questionnaire to the Company.

(ii) After the Effective Time, the Company shall, upon the request of any Holder
that is not then an Electing Holder, promptly send a Notice and Questionnaire to
such Holder. The Company shall not be required to take any action to name such
Holder as a selling securityholder in the Shelf Registration Statement or to
enable such Holder to use the Prospectus for resales of Registrable Securities
until such Holder has returned a completed and signed Notice and Questionnaire
to the Company. Upon receipt of a completed and signed Notice and

 

-5-



--------------------------------------------------------------------------------

Questionnaire, the Company shall as promptly as practicable thereafter, and in
any event upon the later of (A) fifteen (15) days after the date of receipt of
such Notice and Questionnaire or (B) if the use of the Prospectus has been
suspended by the Company under Section 2(c) hereof at the time of receipt of the
Notice and Questionnaire, ten (10) days after the expiration of the period
during which the use of the Prospectus is suspended, (1) if required by
applicable law, file with the Commission a post-effective amendment to the Shelf
Registration Statement or prepare and, if required by applicable law, file a
supplement to the Prospectus or file any other required document so that the
Holder delivering such Notice and Questionnaire is named as a selling
securityholder in the Shelf Registration Statement and the related Prospectus in
such a manner as to permit such Holder to deliver such Prospectus to purchasers
of the Registrable Securities in accordance with applicable law and, (2) if the
Company shall file a post-effective amendment to the Shelf Registration
Statement, use its reasonable efforts to cause such post-effective amendment to
be declared effective under the Securities Act as promptly as is practicable,
but in any event by the date that is forty-five (45) days after the date such
post-effective amendment is required by this clause to be filed. Notwithstanding
the foregoing, the Company shall not be required to file more than one
post-effective amendment to the Shelf Registration Statement during any thirty
(30) day period.

(iii) The term “Electing Holder” shall mean any Holder that has returned a
completed and signed Notice and Questionnaire to the Company in accordance with
Section 3(a)(i) or 3(a)(ii) hereof.

(b) The Company shall (i) furnish to each Electing Holder, prior to the
Effective Time, a copy of the Shelf Registration Statement initially filed with
the Commission, and shall furnish to such Holders, prior to the filing thereof
with the Commission, copies of each amendment thereto and each amendment or
supplement, if any, to the Prospectus included therein (other than supplements
that do nothing more than name Holders and provide information with respect
thereto), and shall use its reasonable efforts to reflect in each such document,
at the Effective Time or when so filed with the Commission, as the case may be,
such comments as such Holders and their respective counsel reasonably may
propose and which the Company receives at least 5 days prior to the filing of
such document, and (ii) name the Electing Holders as selling securityholders in
the Shelf Registration Statement.

(c) The Company shall promptly take such action as may be necessary so that
(i) the Shelf Registration Statement and any amendment thereto and the
Prospectus and any amendment or supplement thereto (and each report or other
document incorporated therein by reference in each case) complies in all
material respects with the Securities Act, the Exchange Act and the Rules and
Regulations, (ii) the Shelf Registration Statement and any amendment thereto
does not, when it becomes effective, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading and (iii) the Prospectus and any
amendment or supplement thereto, does not at any time during the Registration
Period include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

-6-



--------------------------------------------------------------------------------

(d) The Company shall promptly notify each Electing Holder in writing:

(i) when a Shelf Registration Statement and any amendment thereto has been filed
with the Commission and when a Shelf Registration Statement or any
post-effective amendment thereto has become effective;

(ii) of any request by the Commission after the Shelf Registration Statement has
become effective for amendments or supplements to the Shelf Registration
Statement or the Prospectus or for additional information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for such purpose;

(iv) if the Company receives any notification with respect to the suspension of
the qualification of the securities included in the Shelf Registration Statement
for sale in any jurisdiction or the initiation of any proceeding for such
purpose; and

(v) of the happening of any event or the existence of any state of facts that
requires the making of any changes in the Shelf Registration Statement or the
Prospectus so that, as of such date, the Shelf Registration Statement and the
Prospectus do not contain an untrue statement of a material fact and do not omit
to state a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading.

A notice pursuant to clauses (ii) through (v) above may be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes to
the Prospectus have been made or such other action is taken to remedy the fact
or event that led to the suspension of the use of the Prospectus.

(e) The Company shall use its reasonable efforts: (i) to prevent the issuance of
any order suspending the effectiveness of the Shelf Registration Statement;
(ii) if issued, to obtain the withdrawal of any such order at the earliest
possible time; and (iii) to provide prompt notice to each Electing Holder of the
withdrawal of such order.

(f) The Company shall furnish to each Electing Holder, without charge, at least
one copy of the Shelf Registration Statement and all post-effective amendments
thereto, including financial statements and schedules, and, if such Electing
Holder so requests in writing, all reports, other documents and exhibits that
are filed with or incorporated by reference in the Shelf Registration Statement.

(g) The Company shall, during the Registration Period, deliver to each Electing
Holder, without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Electing
Holder may reasonably request in connection with the offering and sale of the
Registrable Securities. The Company consents (except during the periods
specified in Section 2(c) above or during the continuance of any event described
in clauses (ii) through (v) of Section 3(d) above) to the use of the Prospectus
and any amendment or supplement thereto by each of the Electing Holders in
connection with the offering and sale of the Registrable Securities covered by
the Prospectus and any amendment or supplement thereto during the Registration
Period.

 

-7-



--------------------------------------------------------------------------------

(h) The Company shall: (i) prior to any offering of Registrable Securities
pursuant to the Shelf Registration Statement, register or qualify or cooperate
with the Electing Holders and their respective counsel in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as any Electing Holder may reasonably request; (ii) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers and sales in such jurisdictions for so long as
may be necessary to enable any Electing Holder or underwriter, if any, to
complete its distribution of Registrable Securities pursuant to the Shelf
Registration Statement; and (iii) take any and all other actions necessary or
advisable to enable the disposition in such jurisdictions of such Registrable
Securities; provided, however, that in no event shall the Company be obligated
to (A) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to so qualify but for this
Section 3(h) or (B) file any general consent to service of process in any
jurisdiction where it is not then so subject.

(i) Except with respect to Registrable Securities in book-entry only form, the
Company shall cooperate with the Electing Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold pursuant to the Shelf Registration Statement, which shall be free of any
restrictive legends and in such denominations and registered in such names as
the Electing Holders may request a reasonable period of time prior to sales of
such Registrable Securities pursuant to the Shelf Registration Statement.

(j) Upon the occurrence of any fact or event contemplated by clauses
(ii) through (v) of Section 3(d) above during the Registration Period, the
Company shall promptly prepare a post-effective amendment to the Shelf
Registration Statement or an amendment or supplement to the related Prospectus
or file any other required document or take such other action so that, (A) with
respect to clauses (ii) through (iv) of Section 3(d), the fact or event which
has led to the suspension of the use of the Prospectus is remedied, and (B) with
respect to clause (v) of Section 3(d), as thereafter delivered to purchasers of
the Registrable Securities included therein, the Prospectus will not include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. If the Company provides notice to the Electing
Holders of the occurrence of any fact or event contemplated by clauses
(ii) through (v) of Section 3(d) above along with an instruction to suspend the
use of the Prospectus, the Electing Holder shall suspend the use of the
Prospectus until the requisite changes to the Prospectus have been made or such
other action is taken to remedy the fact or event that led to the suspension of
the use of the Prospectus.

(k) Not later than the Effective Time, the Company shall provide a CUSIP number
for the Registrable Securities that are debt securities.

(l) The Company will comply with all Rules and Regulations to the extent and so
long as they are applicable to the Shelf Registration Statement and will make
generally available to its securityholders (or otherwise provide in accordance
with Section 11(a) of the Securities Act) an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act, no later than 45 days after
the end of a 12-month period (or 90 days, if such period is a fiscal year)
beginning with the first month of the Company’s first fiscal quarter commencing

 

-8-



--------------------------------------------------------------------------------

after the effective date of the Shelf Registration Statement, which statement
shall cover such 12-month period. For purposes of this paragraph, the term
“effective date” with respect to the Shelf Registration Statement shall have the
meaning assigned to it in paragraph (c) of Rule 158 (or any successor provision
thereto) under the Securities Act.

(m) Not later than the Effective Time, the Company shall cause the Indenture to
be qualified under the Trust Indenture Act. In connection with such
qualification, the Company shall cooperate with the Trustee and the Holders (as
defined in the Indenture) to effect such changes to the Indenture as may be
required for such Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and the Company shall execute, and shall use its best
efforts to cause the Trustee to execute, all documents that may be required to
effect such changes and all other forms and documents required to be filed with
the Commission to enable such Indenture to be so qualified in a timely manner.
In the event that any such amendment or modification referred to in this
Section 3(m) involves the appointment of a new trustee under the Indenture, the
Company shall appoint a new trustee thereunder pursuant to the applicable
provisions of the Indenture.

(n) The Company shall enter into such customary agreements (including an
underwriting agreement in customary form in the event of an underwritten
offering in accordance with Section 6 below) and take all other appropriate
action in order to expedite and facilitate the registration and disposition of
the Registrable Securities.

(o) In connection with the disposition of the Securities, the Company shall:
(i) make available for inspection by the Electing Holders, any underwriter
participating in any disposition pursuant to the Shelf Registration Statement,
and any attorney, accountant or other agent retained by such Electing Holders or
any such underwriter, at reasonable times and in a reasonable manner, all
relevant financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries; and (ii) cause the Company’s
officers, directors and employees to supply all information reasonably requested
by such Electing Holders or any such underwriter, attorney, accountant or agent
in connection with the Shelf Registration Statement, in each case, as is
customary for similar due diligence examinations in connection with the sale of
securities of a public company; provided that such inspection and information
gathering shall, to the greatest extent possible, be coordinated by one counsel
designated by and on behalf of the Electing Holders and other parties; provided,
further, that such persons shall, at the Company’s request, first agree in
writing with the Company that any information that is reasonably and in good
faith designated by the Company in writing as confidential at the time of
delivery of such information shall be kept confidential by such persons and
shall be used solely for the purpose of exercising rights under this Agreement;
and provided, further, that the Company shall not be required to disclose any
information subject to the attorney-client or attorney work product privilege if
and to the extent such disclosure would constitute a waiver of such privilege.

(p) The Company will use its reasonable best efforts to cause the Common Stock
issuable upon conversion of the Securities to be listed on the Nasdaq National
Market or other stock exchange or trading system on which the Common Stock
primarily trades on or prior to the 60th calendar day following the Closing
Date.

 

-9-



--------------------------------------------------------------------------------

(q) In the event that any broker-dealer registered under the Exchange Act shall
underwrite, participate as a member of an underwriting syndicate or selling
group or assist in the distribution of any Registrable Securities covered by the
Shelf Registration Statement, whether as an Electing Holder or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company shall assist such broker-dealer in complying
with the requirements of the NASD Rules, including, without limitation, by
(i) if the NASD Rules shall so require, engaging a “qualified independent
underwriter” (as defined in Rule 2720 of the NASD Rules (or any successor
provision thereto)) to participate in the preparation of the registration
statement relating to such Registrable Securities, to exercise usual standards
of due diligence in respect thereto and to recommend the public offering price
of such Registrable Securities, (B) indemnifying any such qualified independent
underwriter to the extent of the indemnification of underwriters provided in
Section 5 hereof, and (C) providing such information to such broker-dealer as
may be required in order for such broker-dealer to comply with the requirements
of the NASD Rules.

(r) The Company shall use its reasonable efforts to take all other steps
necessary to effect the registration, offering and sale of the Registrable
Securities covered by the Shelf Registration Statement contemplated hereby.

(s) The Company may require each Electing Holder to furnish to the Company such
information regarding the Electing Holder and the distribution of the
Registrable Securities as the Company may from time to time reasonably request
for inclusion in the Shelf Registration Statement, and the Company may exclude
from such registration the Registrable Securities of any Electing Holder that
unreasonably fails to furnish such information within a reasonable time after
receiving such request.

4. Registration Expenses. The Company will bear all Registration Expenses
incurred in connection with the performance of its obligations hereunder. The
Company will also bear or reimburse the Electing Holders for the reasonable fees
and disbursements of one counsel for the Holders (to the extent and as
determined by a majority of the Electing Holders) in connection with the Shelf
Registration Statement. Each Electing Holder shall pay all underwriting
discounts and commissions and transfer taxes, if any, and, subject to the
preceding sentence, the expenses of its own counsel, relating to the sale or
disposition of such Electing Holder’s Registrable Securities pursuant to the
Shelf Registration Statement.

5. Indemnification and Contribution.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Electing Holder and each person, if any, who controls any Electing
Holder within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in the Shelf Registration Statement or any
amendment thereof, any preliminary prospectus or the Prospectus (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto), or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or

 

-10-



--------------------------------------------------------------------------------

necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission or alleged untrue statement or omission based upon information
relating to any Electing Holder furnished to the Company in writing by such
Electing Holder expressly for use in the Shelf Registration Statement, any
amendment thereof, any preliminary prospectus, the Prospectus or any amendments
or supplements thereto. In connection with any underwritten offering permitted
hereunder, the Company will also indemnify the underwriters, their officers and
directors and each person who controls such underwriters (within the meaning of
the Securities Act and the Exchange Act) to the same extent as provided above
with respect to the indemnification of the Electing Holders, if requested by
such Electing Holders.

(b) Indemnification by the Electing Holders. Each Electing Holder agrees,
severally and not jointly, to indemnify and hold harmless the Company, the
directors of the Company, the officers of the Company who sign the Shelf
Registration Statement and each person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Shelf Registration Statement or any amendment
thereof, any preliminary prospectus or the Prospectus (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto), or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only with reference to information relating to such
Electing Holder furnished to the Company in writing by such Electing Holder
expressly for use in the Shelf Registration Statement, any amendment thereof,
any preliminary prospectus, the Prospectus or any amendments or supplements
thereto. In no event shall the liability of any Electing Holder hereunder be
greater in amount than the dollar amount of the proceeds received by such
Electing Holder from the sale of such Electing Holder’s Registrable Securities
(after deducting any fees, discounts and commissions applicable thereto)
pursuant to the Shelf Registration Statement.

(c) Indemnification Procedures. In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to this Section 5, such person (the
“indemnified party”) shall promptly notify the person against whom such
indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such proceeding.
In any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same

 

-11-



--------------------------------------------------------------------------------

jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all indemnified parties, and that all
such fees and expenses shall be reimbursed as they are incurred. In the case of
any such separate firm for the Electing Holders and such control persons of any
Electing Holders, such firm shall be designated in writing by the Electing
Holders holding a majority of the Registrable Securities covered by the Shelf
Registration Statement with the approval of the Company, which approval shall
not be unreasonably withheld. In the case of any such separate firm for the
Company and such directors, officers and control persons of the Company, such
firm shall be designated in writing by the Company. The indemnifying party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

(d) Contribution Agreement. To the extent the indemnification provided for in
paragraph (a) or paragraph (b) of this Section 5 is unavailable to an
indemnified party or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then each indemnifying party under such
paragraph, in lieu of indemnifying such indemnified party thereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the indemnifying party or parties
on the one hand and of the indemnified party or parties on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and the
Electing Holders on the other hand shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Electing Holders and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Electing Holders’ respective obligations
to contribute pursuant to this Section 5(d) are several in proportion to the
respective principal amount of Registrable Securities of each such Electing
Holder that were registered pursuant to the Shelf Registration Statement, and
not joint.

(e) Contribution Amounts. The Company and the Electing Holders agree that it
would not be just or equitable if contribution pursuant to Section 5(d) were
determined by pro rata allocation (even if the Electing Holders were treated as
one entity for such purpose) or by

 

-12-



--------------------------------------------------------------------------------

any other method of allocation that does not take account of the equitable
considerations referred to in Section 5(d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages and liabilities
referred to in Section 5(d) shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 5, no Electing
Holder shall be required to contribute any amount in excess of the amount by
which the total price at which Registrable Securities sold by such Electing
Holder exceeds the amount of any damages that such Electing Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

(f) Remedies Not Exclusive. The remedies provided for in this Section 5 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any indemnified party at law or in equity.

(g) Survival of Provisions. The indemnity and contribution provisions contained
in this Section 5 shall remain operative and in full force and effect regardless
of (i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Electing Holder or any person controlling any Electing Holder, or
by or on behalf of the Company, its officers or directors or any person
controlling the Company and (iii) any sale of the Registrable Securities
pursuant to the Shelf Registration Statement.

6. Underwritten Offering. Any Holder who desires to do so may sell Registrable
Securities (in whole or in part) in an underwritten offering; provided that
(i) the Electing Holders of at least 33-1/3% in aggregate principal amount of
the Registrable Securities then covered by the Shelf Registration Statement
shall request such an offering and (ii) at least such aggregate principal amount
of such Registrable Securities shall be included in such offering; and provided
further that the Company shall not be obligated to cooperate with more than one
underwritten offering during the Registration Period. Upon receipt of such a
request, the Company shall provide all Holders written notice of the request,
which notice shall inform such Holders that they have the opportunity to
participate in the offering. In any such underwritten offering, the Managing
Underwriters will be selected by, and the underwriting arrangements with respect
thereto (including the size of the offering) will be approved by, the holders of
a majority of the Registrable Securities to be included in such offering;
provided, however, that such Managing Underwriters and underwriting arrangements
must be reasonably satisfactory to the Company. No Holder may participate in any
underwritten offering contemplated hereby unless (a) such Holder agrees to sell
such Holder’s Registrable Securities to be included in the underwritten offering
in accordance with any approved underwriting arrangements, (b) such Holder
completes and executes all reasonable questionnaires, powers of attorney,
indemnities, underwriting agreements, lock-up letters and other documents
required under the terms of such approved underwriting arrangements, and (c) if
such Holder is not then an Electing Holder, such Holder returns a completed and
signed Notice and Questionnaire to the Company in accordance with
Section 3(a)(ii) hereof within a reasonable amount of time before such
underwritten offering. Notwithstanding the foregoing, upon receipt of a request
from the Managing Underwriters or a representative of holders of a majority of
the Registrable Securities to be included in an

 

-13-



--------------------------------------------------------------------------------

underwritten offering to prepare and file an amendment or supplement to the
Shelf Registration Statement and Prospectus in connection with an underwritten
offering, the Company may delay the filing of any such amendment or supplement
for up to 30 days if the Board of Directors of the Company shall have determined
in good faith that the Company has a bona fide business reason for such delay.

7. Additional Interest.

(a) The occurrence of any of the following will constitute an “Event of Default”
hereunder:

(i) the Company fails to file a Shelf Registration Statement with the Commission
on or prior to the 90th day following the Closing Date;

(ii) such Shelf Registration Statement is not declared effective by the
Commission on or prior to the 180th day following the Closing Date;

(iii) the Company fails to file a post-effective amendment to the Shelf
Registration Statement, or the post-effective amendment is not declared
effective, within the periods required by Section 3(a)(ii) hereof; or

(iv) the Shelf Registration Statement ceases to be effective (or the Company
prevents or restricts Holders from effecting sales pursuant thereto) for more
than 45 days, whether or not consecutive, in any 90-day period, or for more than
90 days, whether or not consecutive, during any 365-day period. In calculating
the 45 or 90 day period, days on which the Company has been obligated to pay
Additional Interest in respect of a prior Event of Default under this clause
(iv) within the applicable 90-day or 365-day period, as the case may be, shall
not be included.

(b) Upon the occurrence of any Event of Default, the Company shall be required
to pay additional interest (“Additional Interest”) at a rate per annum equal to
one-quarter of one percent (0.25%) of the aggregate principal amount of
Registrable Securities, from and including the Default Date (as hereinafter
defined) to but excluding the Default Termination Date (as hereinafter defined)
(the “Default Period”); provided, however, that if the Default Period exceeds 90
days, from and after the 91st day after the Default Date such Additional
Interest shall accrue at a rate per annum equal to one-half of one percent
(0.50%) of the aggregate principal amount of Registrable Securities. The term
“Default Date” shall mean: (i) with respect to clause (i) of Section 7(a) above,
the 91st calendar day following the Closing Date; (ii) with respect to clause
(ii) of Section 7(a) above, the 181st calendar day following the Closing Date;
(iii) with respect to clause (iii) of Section 7(a) above, the first day
following the date upon which the post-effective amendment was required to be
filed or declared effective, as the case may be, pursuant to Section 3(a)(ii)
above; and (iv) with respect to clause (iv) of Section 7(a) above, the 46th day
of such 90-day period or the 91st day of such 365-day period, as the case may
be. The term “Default Termination Date” shall mean (x) with respect to clauses
(i) through (iii) of Section 7(a) above, the date the Shelf Registration
Statement or the post-effective amendment, as the case may be, is either so
filed or so filed and subsequently declared effective, as the case may be, and
(y) with respect to clause (iv) of Section 7(a) above, the date the Shelf

 

-14-



--------------------------------------------------------------------------------

Registration Statement again becomes effective or the Holders of Registrable
Securities are again able to make sales under the Shelf Registration Statement.
Notwithstanding the foregoing, no Additional Interest shall accrue as to any
Registrable Security from and after the earlier of (1) the date such security is
no longer a Registrable Security and (2) the expiration of the Registration
Period.

(c) Any amounts to be paid as Additional Interest shall be paid semi-annually in
arrears, with the first semi-annual payment due on the first Interest Payment
Date (as defined in the Indenture), as applicable, following the applicable
Default Date. In determining the amount of Additional Interest to be paid with
respect to shares of Common Stock issued upon conversion of the Securities, the
rate set forth in Section 7(b) hereof shall be applied to the Conversion
Price(s) (as defined in the Indenture) in effect during the applicable Default
Period.

(d) Except as provided in Section 8(a) hereof, the Additional Interest shall be
the exclusive monetary remedy available to the Holders for Events of Default. In
no event shall the Company be required to pay Additional Interest in excess of
the applicable maximum amount of one-half of one percent (0.5%) set forth above,
regardless of whether one or multiple Events of Default exist.

8. Miscellaneous.

(a) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Company fails to perform any of its obligations
hereunder and that the Initial Purchaser and the Holders from time to time may
be irreparably harmed by any such failure, and accordingly agree that the
Initial Purchaser and such Holders, in addition to any other remedy to which
they may be entitled at law or in equity and without limiting the remedies
available to the Electing Holders under Section 7 hereof, shall be entitled to
compel specific performance of the obligations of the Company under this
Agreement in accordance with the terms and conditions of this Agreement, in any
court of the United States or any State thereof having jurisdiction.

(b) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the Company and the written
consent of the Holders of a majority in principal amount of the Registrable
Securities then outstanding (provided that holders of Common Stock issued upon
conversion of Securities shall not be deemed holders of Common Stock, but shall
be deemed to be holders of the aggregate principal amount of Securities from
which such Common Stock was converted). Each Holder of Registrable Securities
outstanding at the time of any such amendment, waiver or consent or thereafter
shall be bound by any amendment, modification, supplement, waiver or consent
effected pursuant to this Section 8(b).

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be given as provided in the Indenture.

(d) Parties in Interest. The parties to this Agreement intend that all Holders
of Registrable Securities shall be entitled to receive the benefits of this
Agreement and that any Electing Holder shall be bound by the terms and
provisions of this Agreement by reason of such

 

-15-



--------------------------------------------------------------------------------

election with respect to the Registrable Securities which are included in a
Shelf Registration Statement. All the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the respective successors and assigns of the parties hereto and any Holder from
time to time of the Registrable Securities. In the event that any transferee of
any Holder shall acquire Registrable Securities, in any manner, whether by gift,
bequest, purchase, operation of law or otherwise, such transferee shall, without
any further writing or action of any kind, be entitled to receive the benefits
of and, if an Electing Holder, be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement to the
aforesaid extent.

(e) Third Party Beneficiaries. The Initial Purchaser (even if the Initial
Purchaser is not a Holder of Registrable Securities) shall be a third party
beneficiary to the agreements made hereunder between the Company, on the one
hand, and the Holders, on the other hand, and shall have the right to enforce
such agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of Holders hereunder. Each Holder
of Registrable Securities shall be a third party beneficiary to the agreements
made hereunder between the Company, on the one hand, and the Initial Purchaser,
on the other hand, and shall have the right to enforce such agreements directly
to the extent it deems such enforcement necessary or advisable to protect its
rights hereunder.

(f) No Inconsistent Agreements. The Company has not entered into and the Company
will not after the date of this Agreement enter into any agreement which is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not and will not for the term of this
Agreement in any way conflict with the rights granted to the holders of the
Company’s other issued and outstanding securities under any such agreements.

(g) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

(h) Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE.

(j) Partial Enforceability. The invalidity or unenforceability of any section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

-16-



--------------------------------------------------------------------------------

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

(l) Survival. The respective indemnities, agreements, representations,
warranties and other provisions set forth in this Agreement or made pursuant
hereto shall remain in full force and effect, regardless of any investigation
(or any statement as to the results thereof) made by or on behalf of any
Electing Holder, any director, officer or partner of such Holder, or any
controlling person of any of the foregoing, and shall survive the transfer and
registration of the Registrable Securities of such Holder.

[Remainder of page intentionally left blank.]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

   

Very truly yours,

   

MERIX CORPORATION

     

By:

 

/s/ Mark R. Hollinger

       

Name: Mark R. Hollinger

       

Title: Chairman, President and Chief Executive Officer

Accepted as of the date first above written:

     

THOMAS WEISEL PARTNERS LLC

     

By: Thomas Weisel Partners LLC

     

By:

  /s/ Jack Helfand        

Name: Jack Helfand

       

Title: General Counsel of Investment Banking

     

[Registration Rights Agreement]